                   Case 20-10337-BLS            Doc 51   Filed 02/24/21   Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
 In re:                                                     ) Chapter 11
                                                            )
 THE WORTH COLLECTION, LTD.,                                ) Case No. 20-10337 (BLS)
                                                            )
                              Alleged Debtor.               )
                                                            )

                         AMENDED NOTICE OF AGENDA OF MATTERS
                              SCHEDULED FOR HEARING ON
                       FEBRUARY 25, 2021 AT 10:00 A.M. (EASTERN TIME)

     THIS HEARING HAS BEEN CANCELLED AT THE DIRECTION OF THE COURT


CONTINUED MATTERS:

1.        Chapter 7 Involuntary Petition Filed by Petitioning Creditors Slate Studios, LLC, North
          East Courier, Inc., Newell Fashion Center Inc. [Docket No. 1; Filed 02/14/2020]

                   Response Deadline:     November 2, 2020 at 4:00 p.m.

                   Responses Received:

                             A.    Answer to Involuntary Petition filed by The Worth Collection, LTD.
                                   [Docket No. 40; Filed October 23, 2020]

                   Related Documents:

                             B.    Amended Chapter 7 Involuntary Petition [Docket No. 8; Filed
                                   02/18/2020]

                             C.    Summons Service Executed on The Worth Collection, Ltd. [Docket
                                   No. 9; Filed 02/18/2020]

                             D.    Agreed Order Continuing Hearing on Involuntary Petition [Docket
                                   No. 49; Filed 01/22/2021]

                   Status:         The status conference on this matter is adjourned to March 24, 2021
                                   at 9:15 a.m.




PHIL1 9359772v.1
                   Case 20-10337-BLS    Doc 51    Filed 02/24/21    Page 2 of 2




 Dated: February 24, 2021              /s/ Sally E. Veghte
 Wilmington, Delaware                  KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Domenic E. Pacitti (DE Bar No. 3989)
                                       Sally E. Veghte (DE Bar No. 4762)
                                       919 N. Market Street, Suite 1000
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 426-1189
                                       Facsimile: (302) 426-9193

                                       -and-

                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Morton R. Branzburg (pro hac vice admission pending)
                                       1835 Market Street, 14th Floor
                                       Philadelphia, Pennsylvania 19103
                                       Telephone: (215) 569-2700
                                       Facsimile: (215) 568-6603

                                       Attorneys for Alleged Debtor The Worth Collection, LTD.




PHIL1 9359772v.1
